DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, a more descriptive title could be, “DISPLAY DEVICE WITH LIGHT EMITTING LAYER AND SECOND ELECTRODE OVER ORGANIC PATTERNS IN NON-DISPLAY AREA”.

The abstract of the disclosure is objected to because The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
Correction is required.  See MPEP § 608.01(b).

    PNG
    media_image1.png
    387
    770
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, in each of lines 3 and 4, the limitations, “a light emitting layer”, renders this claim indefinite because it is not clear if these limitations refer to “the light emitting layer” in claim 1; 
In claim 2, in each of lines 4 and 5, the limitations, “a second electrode”, renders this claim indefinite because it is not clear if these limitations refer to “the second electrode” in claim 1”; and
Claims 3 and 4 depend from indefinite claim 2.
For the purpose of examination, the examiner interprets the limitations in claim 2 as “the light emitting layer” and “the second electrode”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2019/0074476; hereinafter, “Lee”).
Regarding claims 13-16:
re claim 13, Lee discloses (in Figs. 3 and 10-12) a display device, comprising:
a substrate 501 (Figs. 3, 10 and [0054]) including a display area DA (Fig. 11 and [0060]) a non-display area D/BA/HA surrounding [an inner portion of] the display area;
a first electrode 201 (Fig. 3 and [0096]) provided in the display area DA over the substrate 501;
a light emitting layer EL (Fig. 3 and [0096]) provided over the first electrode 201;
a second electrode 202 (Fig. 3 and [0096]) provided over the light emitting layer; and
a plurality of organic patterns (e.g., see “Plurality of organic patterns” in Fig. 10 above) provided in the non-display area D/BA/HA (Fig. 12 in combination with Fig. 10),
wherein the non-display area D/BA/HA includes a first area (e.g., see “BA” on the left side of “HA” in Fig. 10) provided with the plurality of organic patterns and a second area (e.g., see “BA” on the right side of “HA” in Fig. 10) provided among the plurality of organic patterns, and
the light emitting layer EL and the second electrode 202 are provided in the display area DA (Fig. 3), the first area (left “BA” in Fig. 10) and the second area (right “BA” in Fig. 10), and are provided over the plurality of organic patterns in the first area (see Fig. 10 above);
re claim 14, the display device of claim 13, wherein a light emitting layer EL (Fig. 10 above) provided in the first area is spaced apart from a light emitting layer EL provided in the second area, and a second electrode 202 provided in the first area is spaced apart from a second electrode provided in the second area (i.e., in Fig. 10 above, the first area “BA” on the left side is spaced apart from the second area “BA” by the hole area “HA”);
re claim 15, the display device of claim 13, wherein the second electrode 202 provided in the second area overlays the light emitting layer EL provided in the second area; and
re claim 16, the display device of claim 13, wherein each of the plurality of organic patterns is spaced apart from the display area DA (“Plurality of organic patterns” in Fig. 10 above, which shows only non-display region “D/BA/HA”), and has a line shape surrounding the display area (in Figs. 11-12, the plurality of organic patterns have a line shape and they surround an inner portion of the display area).
	Therefore, Lee anticipates claims 13-16.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim et al. (US 2017/0237038 A1; hereinafter, “Kim”) and Aoyama et al. (US 2017/0062528 A1; hereinafter, “Aoyama”).
Regarding claim 1:
Lee discloses (in Figs. 3 and 8-10) a display device, comprising:
a first substrate 501 (Figs. 3, 10 and [0054]) including a display area DA (Fig. 8  and [0060]) and a non-display area NDA (Fig. 8 and [0060]) surrounding the display area;
a first electrode 201 (Fig. 3 and [0096]) provided in the display area DA over the first substrate 501;
a light emitting layer EL (Fig. 3 and [0096]) provided over the first electrode 201;
a second electrode 202 (Fig. 3 and [0096]) provided over the light emitting layer EL;

	a plurality of organic patterns  e.g., see “Plurality of organic patterns” in Fig. 10 above);


wherein the light emitting layer EL (Figs. 3, 10) and the second electrode 202 are provided over the plurality of organic patterns, and spaced distances (see “Distance A” in Fig. 10 above) among the plurality of organic patterns are shorter than a distance (see “Distance B” in Fig. 10 above) from an upper surface of the second electrode 202 provided over the plurality of organic patterns 
Lee does not disclose a plurality of lines provided in the non-display area over the first substrate; an adhesive layer provided over the plurality of organic patterns; and a second substrate provided over the adhesive layer.  However it is noted Lee does not disclose a complete, functional device, accordingly, one of ordinary skill in the art would have incorporated structural features necessary to acquire a complete, functional device.
Kim teaches, in a device similar to that of Lee, a plurality of lines 1150 (Fig. 11 and [0121] provided in the non-display area over a first substrate 1101 (Fig. 11 and [0127].  Kim discloses the plurality of lines 1150 protects the display substrate 1101 during an etching process.
Aoyama teaches/shows a complete, functional display device similar to that of Lee, an adhesive layer 39 (Fig. 1B and [0077]) and a second substrate 31 (Fig. 1B and [0070]) are incorporated such that a display substrate 21 and the second substrate 31 are bonded together.
It would have been obvious to one of ordinary skill in the art to modify Lee by incorporating a plurality of lines (as taught by Lee), an adhesive layer, and a second substrate (as taught/shown by Aoyama), because the modification would protect the display substrate during an etching process (as taught by Lee) and provide a completed, functional display device that is well protected from eternal environment (as taught/shown by Aoyama).

Regarding claims 2-6:
re claim 2(as interpreted), Lee further discloses the display device of claim 1, wherein the non-display area NDA includes a first area (see “Outer” in Fig. 10 above) provided with the plurality of organic patterns (“Plurality of organic patterns” in Fig. 10 above) and a second area (see “Middle” in Fig. 10 above) provided among the plurality of organic patterns, and the light emitting layer EL provided in the first area (“Outer” in Fig. 10 above) is spaced apart from the light emitting layer provided in the second area (“Middle” in Fig. 10 above), and the second electrode 202 (Figs. 3 and 10) provided in the first area is spaced apart from the second electrode 202 (Figs. 3 and 10) provided in the second area;
re claim 3(as interpreted), Lee further discloses the display device of claim 2, wherein the second electrode 202 provided in the second area (“Middle” in Fig. 10 above) overlays the light emitting layer EL provided in the second area;
re claim 4(as interpreted), Lee further discloses the display device of claim 2, wherein the second electrode 202 provided in the first area (“Outer” in Fig. 10 above) overlays the light emitting layer EL provided in the first area;
re claim 5, Lee further discloses the display device of claim 1, wherein each of the plurality of organic patterns is spaced apart from the display area DA (e.g., see the embodiment in Figs. 12), and has a line shape surrounding [an inner portion of] the display area DA; and
re claim 6, Aoyama discloses the adhesive layer 39 (Fig. 1B and [0077]) includes a material that absorbs water [0323-0324], and is provided between a second electrode 25 (Fig. 1B and [0084]) and the second substrate 31 (Fig. 1B and [0070]) to adhere the second electrode to the second substrate.
Therefore, claims 2-6 are rendered obvious by Lee (in view of Kim and Aoyama).


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (in view of Kim and Aoyama) as applied to claim 1 above, and further in view of Kim et al. (US 2017/0031323 A1; hereinafter, “Kim-II”).


Regarding claim 7:
	Lee (in view of Kim and Aoyama) does not disclose the plurality of organic patterns include an organic pattern of an inverse tapered structure in which a width of a lower surface is narrower than that of an upper surface.
	Kim-II teaches, in a device similar to that of Lee (in view of Kim and Aoyama), barrier patterns BH having an inverse tapered structure (see Kim-II, Fig. 8 and [0043]), and the inverse taper allows subsequent layers formed along the tapered surface to lengthen the introduction path of oxygen and moisture (e.g., see last sentence in [0036]).
	It would have been obvious to one of ordinary skill in the art to modify Lee (in view of Kim and Aoyama) by incorporating inverse tapered structures, as taught by Kim-II, because to modification would improve resistance to oxygen/moisture penetration by lengthen the introduction path of oxygen and moisture.

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (in view of Kim, Aoyama and Kim-II).
Regarding claim 17: 
Lee discloses (in Figs. 3 and 8-10) a display device, comprising:
a first substrate 501 (Figs. 3, 10 and [0054]) including a display area DA (Fig. 8  and [0060]) and a non-display area NDA (Fig. 8 and [0060]) surrounding the display area;
a first electrode 201 (Fig. 3 and [0096]) provided in the display area DA over the first substrate 501;
a light emitting layer EL (Fig. 3 and [0096]) provided over the first electrode 201;
a second electrode 202 (Fig. 3 and [0096]) provided over the light emitting layer EL;

	a plurality of organic patterns  e.g., see “Plurality of organic patterns” in Fig. 10 above);


wherein the light emitting layer EL (Figs. 3, 10) and the second electrode 202 are provided over the plurality of organic patterns, and 
wherein the plurality of organic patterns include an outmost organic pattern (see “Outer” in Fig. 10 above) adjacent to an end HA (Fig. 10 above) of the first substrate 501, an innermost organic pattern (see “Inner” in Fig. 10 above) adjacent to the display area (i.e., “Inner” is closes to the display area DA in Fig. 8, when combined with Fig. 10), and a middle organic pattern (see “Middle” in Fig. 10 above) between the outmost organic pattern and the innermost organic pattern; 
Lee does not disclose a plurality of lines provided in the non-display area over the first substrate; an adhesive layer provided over the plurality of organic patterns; a second substrate provided over the adhesive layer; and each of the outmost organic pattern and the innermost organic pattern has a first structure in which a width of a top surface is greater than a width of a bottom surface.  However it is noted Lee does not disclose a complete, functional device, accordingly, one of ordinary skill in the art would have incorporated structural features necessary to acquire a complete, functional device.
Kim teaches, in a device similar to that of Lee, a plurality of lines 1150 (Fig. 11 and [0121] provided in the non-display area over a first substrate 1101 (Fig. 11 and [0127].  Kim discloses the plurality of lines 1150 protects the display substrate 1101 during an etching process.
Aoyama teaches/shows a complete, functional display device similar to that of Lee, an adhesive layer 39 (Fig. 1B and [0077]) and a second substrate 31 (Fig. 1B and [0070]) are incorporated such that a display substrate 21 and the second substrate 31 are bonded together.
Kim-II teaches, in a device similar to that of Lee (in view of Kim and Aoyama), barrier patterns BH having an inverse tapered structure (see Kim-II, Fig. 8 and [0043]), and the inverse taper allows subsequent layers formed along the tapered surface to lengthen the introduction path of oxygen and moisture (e.g., see last sentence in [0036]).
It would have been obvious to one of ordinary skill in the art to modify Lee by incorporating a plurality of lines (as taught by Lee), an adhesive layer, a second substrate (as taught/shown by Aoyama), and inverse tapered structures (as taught by Kim-II), because the modifications would protect the display substrate during an etching process (as taught by Lee), provide a completed, functional display device that is well protected from eternal environment (as taught/shown by Aoyama), and improve resistance to oxygen/moisture penetration by lengthen the introduction path of oxygen and moisture (as taught by Kim-II).
Regarding claim 18: 
Lee (in view of Kim, Aoyama, and Kim-II) discloses the middle organic pattern (see “Middle” in Fig. 10 above) has the first structure (i.e., has an inverse tapered structure). 




Allowable Subject Matter
Claims 8-12 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
Claims 8-12 are allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in claim 8 (when combined with claim 1), and claims 9-12 depend from claim 8; and 
Claims 19-20 are allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in claim 19 (when combined with claim 17), and claim 20 depend from claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references listed on the attached PTO-892 disclose display devices comprising features including display areas, non-display areas, and/or barrier structures covered by a light-emitting layer and an electrode, wherein the features have some similarities to those of the current invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903. The examiner can normally be reached M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892